COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                             FORT WORTH

                                NO. 02-17-00395-CV


SHEIK TEHUTI                                                     APPELLANT

                                        V.

LISA R. WOODARD                                                   APPELLEE

                                     ----------

          FROM THE 48TH DISTRICT COURT OF TARRANT COUNTY
                    TRIAL COURT NO. 048-295637-17

                                     ----------

                       MEMORANDUM OPINION 1

                                     ----------

      Pro se Appellant Sheik Tehuti attempts to appeal the November 7,

2017 interlocutory orders denying his “Motion to Transfer Texas Rule of Civil

Procedure 202” and “Motion to Transfer . . . All Cases to Another Venue from

Judge Wade Birdwell’s Court and Claims of Judicial Misconduct Pending . . . ”

(the denied transfer orders).    The underlying case was transferred from the


      1
      See Tex. R. App. P. 47.4.
342nd District Court to the 48th District Court on the same day that Appellant’s

motions were denied. Thus, this appeal is moot to the extent that the transfer of

Appellant’s case to a different court and judge was the relief he sought. See

Heckman v. Williamson Cty., 369 S.W.3d 137, 166–67 (Tex. 2012); Gen. Land

Office v. OXY U.S.A., Inc., 789 S.W.2d 569, 570–72 (Tex. 1990). Alternatively,

an order denying a motion to recuse is not an appealable interlocutory order,

Tex. R. Civ. P. 18a(f); Hawkins v. Walker, 233 S.W.3d 380, 401 (Tex. App.—Fort

Worth 2007, pet. denied), nor is an order denying a motion to disqualify, Vega v.

Lira, No. 01-16-00369-CV, 2016 WL 4253696, at *2 (Tex. App.—Houston [1st

Dist.] Aug. 11, 2016, no pet.) (mem. op.).

      On January 22, 2018, we notified the parties of our concern that we lack

jurisdiction over this appeal because the denied transfer orders do not appear to

be appealable interlocutory orders or a final judgment, and we also notified them

that the appeal appears moot to the extent that the relief Appellant sought was

the transfer of his case to a different court. We informed the parties that we

could dismiss the appeal absent a response showing grounds for continuing the

appeal. See Tex. R. App. P. 42.3, 44.3. We have received no response.

      Accordingly, we dismiss this appeal for want of jurisdiction. See Tex. Civ.

Prac. & Rem. Code Ann. § 51.014(a) (West Supp. 2017) (listing types of

appealable interlocutory orders); Lehmann v. Har–Con Corp., 39 S.W.3d 191,

195 (Tex. 2001) (stating that generally an appeal may be taken only from a final




                                         2
judgment and that a judgment is final and appealable if it disposes of all parties

and all issues); see also Tex. R. App. P. 42.3(a), 43.2(f).



                                                    PER CURIAM

PANEL: PITTMAN, J.; SUDDERTH, C.J.; and WALKER, J.

SUDDERTH, C.J., concurs without opinion.

DELIVERED: April 5, 2018




                                         3